DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“operative element configured to deliver the second electrical stimulation” in claims 1 and 31. The limitation uses the generic placeholder, “element”; the generic placeholder is modified by the functional language “operative” and “configured to deliver the second electrical stimulation”; and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the stimulation circuitry" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a stimulation circuitry”.
Claim 17 recites the limitation “the power supply” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a power supply”.
Claim 19 is rejected by virtue of its dependence from claim 17.
Claim 38 recites the limitation "the stimulation circuitry" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a stimulation circuitry”.
Claim 38 recites the limitation “the power supply” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a power supply”.
Claims 39 and 40 are rejected by virtue of their dependence from claim 38.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-10, 13-15, 17-20, 25-27, 30-36, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0199084 A1 (Kelleher)(previously cited) in view of US 4,940,060 A (Gu) and US 5,607,461 A (Lathrop).
With regards to claim 1, Kelleher teaches a method for semi-quantitative threshold nerve response testing, the method comprising the steps of: 
in a first application step, applying a first electrical stimulation with a handheld stimulation device to a targeted tissue region (¶¶ [0047]-[0098], specifically ¶ [0057]-[0098], wherein at least the probe of the system is able to be held, wherein ¶ [0070] recites a stimulus pulse); 
identifying if there is an occurrence of a predefined neural response (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098], wherein ¶ [0072] recites a detecting an EMG response); 
modifying, in response to identifying if there is the occurrence of the predefined neural response caused by the first electrical stimulation, an adjustable feature on the handheld device to alter a parameter of the first electrical stimulation to a threshold stimulation level (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098] recite incrementally increasing current intensity levels in a step-by-step process until a threshold for triggering an EMG signal is detected, wherein the current intensity level adjustment modifies the adjustable current intensity output from the probe);
in a second application step after the first application step and after a surgical procedure, applying a second electrical stimulation with the handheld stimulation device to the targeted tissue region and at a post-surgery threshold stimulation level to the targeted tissue region (¶¶ [0047]-[0098], specifically ¶ [0064]-[0067], [0094] recite identifying onset current levels during or after a procedure is being performed on the patient, wherein the onset current levels are identified by applying the electrical stimulus); 
during the application of the second electrical stimulation, identifying if there is the occurrence of the predefined neural response caused by the second electrical stimulation (¶¶ [0047]-[0098], specifically ¶ [0064]-[0067], [0094] recite identifying changes to onset current levels during or after a procedure is being performed on the patient);
recording the threshold stimulation level (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098] recite recording amplitudes of current required elicit EMG response); and 
recording the post-surgery threshold stimulation level (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098] recite recording amplitudes of current required elicit EMG response);
wherein the handheld stimulation device comprises an operative element configured to deliver the second electrical stimulation (¶ [0070] discloses an electrode 21 on probe 20 for providing a stimulus pulse), a return electrode (¶ [0070] discloses a patient return electrode 30) 
Although Kelleher discloses an electronic visual indicator (Figs. 7, 8A, 8B and ¶¶ [0064]-[0065]), Kelleher is silent regarding whether the handheld stimulation device comprises the electronic visual indicator and determines whether a specified stimulation intensity of the post-surgical threshold stimulation level completes an electrical flow path going to the operative element and the targeted tissue region and operates the electronic visual indicator to provide, in response to the post-surgical threshold stimulation level completing the electrical flow path meeting the specified stimulation intensity, a first visual indication for confirming delivery of the post-surgical threshold stimulation level to the targeted tissue region and back through the return electrode and provide, in response to the post-surgical threshold stimulation level not meeting the specified stimulation intensity, a second visual indication for indicating an absence of or an inadequate delivery of the post-surgical threshold stimulation level through the operative element to the targeted tissue region and back through the return electrode. 
(Fig. 11 and Col. 12, line 45 to Col. 13, line 42 discloses an output device 70 comprising a pair of light emitting diodes) and determining whether a specified stimulation intensity of the post-surgical threshold stimulation level completes an electrical flow path going to the operative element and the targeted tissue region (Col. 12, line 45 to Col. 13, line 42 discloses determination of whether an output signal I2, U2 is at a specified stimulation intensity in relation to Vth1 and Vth2; see Col. 10, lines 45-50 and Fig. 1 with regards to the relationship between the signal I2, the stimulating voltage, and acupoint) and operates the electronic visual indicator to provide, in response to the post-surgical threshold stimulation level completing the electrical flow path meeting the specified stimulation intensity, a first visual indication for confirming delivery of the post-surgical threshold stimulation level to the targeted tissue region and back through the return electrode (Col. 12, line 45 to Col. 13 line 42 discloses lighting both LED 710A and LED 710B in response to the comparison of Vth1<U2<Vth2, wherein lighting both LEDs 710A, 710B is a first visual indication in relation to detecting a signal in a “normal range”) and provide, in response to the post-surgical threshold stimulation level not meeting the specified stimulation intensity, a second visual indication for indicating an absence of or an inadequate delivery of the post-surgical threshold stimulation level through the operative element to the targeted tissue region and back through the return electrode (Col. 12, line 45 to Col. 13, line 42 discloses lighting LED 710B in response to the comparison of U2<Vth1, which indicates an inadequate signal in relationship to Vth1, wherein lighting only LED 710B is a second visual indication). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the system of Kelleher to incorporate an output device 70 and the comparator circuit as taught by Gu. The motivation would have been to 
The above combination is silent with regards to whether the handheld stimulation device comprises the electronic visual indicator. 
In a related system for providing electrical stimulus to tissue, Lathrop discloses an electronic visual indicator being provided on a handheld stimulation device (Figs. 1-3 and Col. 4, lines 14-33 discloses lights 40, 41 mounted on a housing 12 of an electrical stimulation apparatus, wherein the combination of lights 40, 41 and its associated circuitry functions as an electronic visual indicator for informing the user as to the operational status of the stimulator apparatus). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the above combination of Kelleher and Gu, based on the teachings of Lathrop, to incorporate that the handheld probe includes the electronic visual indicator. The motivation would have been to provide a more convenient location for the user to see when the device is functioning properly. 
With regards to claim 2, Kelleher further teaches that the first electrical stimulation and the second electrical stimulation each has parameters of electrical current amplitude and pulse duration (¶¶ [0047]-[0098], specifically ¶ [0096] discloses the electrical stimulation having an amplitude and pulse duration). 
With regards to claim 5, Kelleher further teaches that the amplitude of the first electrical stimulation is different than the amplitude of the second electrical stimulation (¶¶ [0047]-[0098], specifically ¶ [0065] discloses the onset of the current level increasing for a nerve which may have been impacted by a procedure, thereby indicating a second electrical stimulation with a different amplitude from that of the first electrical stimulation). {8354105:4 }  
With regards to claim 6, Kelleher further teaches that the amplitude of the second electrical stimulation is greater than the amplitude of the first electrical stimulation (¶¶ [0047]-[0098], specifically ¶ [0065] discloses the onset of the current level increasing for a nerve which may have been impacted by a procedure, thereby indicating a second electrical stimulation with a higher amplitude than that of the first electrical stimulation). 
With regards to claim 7, Kelleher further teaches that the pulse duration of the first electrical stimulation is different than the pulse duration of the second electrical stimulation (¶¶ [0047]-[0098], specifically ¶¶ [0057], [0096]: the stimulation with different lengths results in different pulse durations)
With regards to claim 8, Kelleher further teaches that the pulse duration of the second electrical stimulation is greater than the pulse duration of the first electrical stimulation (¶¶ [0047]-[0098], specifically ¶¶ [0057], [0096]: wherein the stimulation is greater in situation where nerve is compressed or damaged)  
With regards to claim 9, Kelleher further teaches that the pulse duration of the first electrical stimulation is different than the pulse duration of the second electrical stimulation (¶¶ [0047]-[0098], specifically ¶¶ [0057], [0096]: the stimulation with different lengths results in different pulse durations)
With regards to claim 10, Kelleher further teaches that the pulse duration of the second electrical stimulation is greater than the pulse duration of the first electrical stimulation (¶¶ [0047]-[0098], specifically ¶¶ [0057], [0096]: wherein the stimulation is greater in situation where nerve is compressed or damaged).  
With regards to claim 13, Kelleher further teaches that the targeted tissue region comprises at least one of muscle tissue and nerve fibers (¶¶ [0047]-[0098], specifically ¶ [0051]).  
With regards to claim 14, the above combination is silent with regards to whether the handheld stimulation device comprises: a housing extending along a housing longitudinal axis between a housing proximal end and a housing distal end; electrical stimulation generation circuitry at least partially contained within the housing; the operative element extending from the housing proximal end, the operative element comprising an electrode operatively coupled to the electrical stimulation generation circuitry; and a power supply at least partially disposed within the housing, the power supply being electrically coupled to the electrical stimulation generation circuitry.
In a related system for providing electrical stimulus to tissue, Lathrop discloses a handheld stimulation device (Figs. 1-3) comprising: a housing extending along a housing longitudinal axis between a housing proximal end and a housing distal end (Fig. 1 discloses housing 12 with a distal end at retainer 42 and a proximal end where electrodes 16, 17 extend from); electrical stimulation generation circuitry at least partially contained within the housing (Fig. 3 and Col. 5, lines 1-36 disclose electrical circuit 52 within the electrical stimulator apparatus 10); the operative element extending from the housing proximal end (Figs. 1-3 disclose electrodes 16, 17 extending from the housing at the proximal end), the operative element comprising an electrode operatively coupled to the electrical stimulation generation circuitry (Fig. 3 discloses electrodes 16, 17 being operatively coupled to an electrical circuit 52); and a power supply at least partially disposed within the housing (Fig. 3 and Col. 5, lines 1-36 disclose a battery 50 within the electrical stimulator apparatus 10), (Fig. 3 discloses battery 50 being electrically coupled to electrical circuit 52). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the handheld stimulation probe of the above combination to incorporate the housing, circuitry, and battery of Lathrop. The motivation would have been to provide a handheld electrical stimulation apparatus that is configured to be easily carried, easily concealed during use, and/or simple to operate (Col. 4, lines 50-55 of Lathrop).
With regards to claim 15, the above combination fails to teach that the electronic visual indicator is operatively coupled to the stimulation circuitry. 
Gu further teaches that a visual indicator is operatively coupled to a stimulation circuitry of the stimulator (Fig. 11 and Col. 12, line 45 to Col. 13, line 42 disclose comparators and output device 70 being a part of the signal processing circuit 60; Fig. 1 discloses signal processing circuit 60 being operatively coupled to a stimulating signal generating circuit 40). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the above combination to incorporate that the visual indicator is coupled to the stimulation circuitry as taught by Gu in order to monitor and indicate the measures of the nerve detection system. 
With regards to claim 17, the above combination teaches or suggests a step of observing a third visual indication provided by the visual indicator, the third visual indicator being indicative of electrical power supplied to the stimulation circuitry by the power supply (Col. 12, line 45 to Col. 13, line 42 of Gu discloses lighting LED 710A in response to the comparison of U2<Vth2, wherein such a comparison indicates that U2 is being received and electrical power running through the system, wherein lighting only LED 710A is a third visual indication). 
With regards to claim 18, the above combination is silent with regards to whether the first visual indication is an illumination of a first color and the second visual indication is an illumination of a second color, the second color being different from the first color. 
In a related system for providing electrical stimulation, Lathrop discloses a first visual indication in response to proper electrical flow being an illumination of a first color (Col. 4, lines 14-33 disclose a light 40 providing a visual indication of proper electrical flow to electrodes, wherein light 40 is green), and a second visual indication in response to inadequate electrical flow being an illumination in a second color, the second color being different from the first color (Col. 4, lines 14-33 disclose a light 41 providing a visual indication of a low battery condition where insufficient electrical energy is supplied to the electrodes, wherein light 41 is red). It would have been obvious for one of ordinary skill in the art at the time of invention to have substituted the first visual indication and second visual indication of the above combination with the green and red visual indications of Lathrop. Because both the visual indicators of Lathrop and Gu are capable of providing indications of adequate and inadequate electrical flow, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
With regards to claim 19, the above combination teaches or suggests that the visual indicator is an illumination device that is radially visible from 360 degrees around the longitudinal axis of the handle (Fig. 1 of Lathrop depicts the lights 40, 41 being radially visible from 360 degrees around the longitudinal axis of the handle). 
With regards to claim 20, the above combination teaches or suggests the step of carrying the device by a single human hand (Fig. 2 of Lathrop depicts carrying the electrical stimulation apparatus by a single hand). 
With regards to claim 25, Kelleher further teaches that the step of in a third application step, applying a third electrical stimulation to the targeted tissue region; and during the application of the third electrical stimulation, identifying if there is the occurrence of the predefined neural response caused by the third electrical stimulation (¶¶ [0047]-[0098], specifically ¶ [0094]: the determination of the neuro-muscular response onset values can be repeated incrementally over time during a procedure).  
With regards to claim 26, Kelleher further teaches that second electrical stimulation and the third electrical stimulation each has parameters of electrical current amplitude and pulse duration (¶¶ [0047]-[0098], specifically ¶ [0057], [0096]).  
With regards to claim 27, Kelleher further teaches the steps of: comparing the post-surgery threshold stimulation level to the threshold stimulation level; and grading the surgical procedure (¶¶ [0047]-[0098], specifically ¶ [0058]: the examiner notes that determining if the procedure compressed or damaged a nerve through comparison of the threshold meets the BRI of grading a procedure).  
With regards to claim 30, Kelleher further teaches that the predefined neural response comprises a muscle contraction (¶¶ [0047]-[0098], specifically ¶ [0049]).  
With regards to claim 31,
in a first application step, applying a first electrical stimulation with a handheld stimulation device to a targeted tissue region (¶¶ [0047]-[0098], specifically ¶ [0057]-[0098], wherein ¶ [0070] recites a stimulus pulse); 
identifying if there is an occurrence of a predefined neural response (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098], wherein ¶ [0072] recites a detecting an EMG response); 
modifying, in response to identifying if there is the occurrence of the predefined neural response caused by the first electrical stimulation, an adjustable feature on the handheld device to alter a parameter of the first electrical stimulation to a threshold stimulation level to achieve the predefined neural response (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098] recite incrementally increasing current intensity levels in a step-by-step process until a threshold for triggering an EMG signal is detected);
in a second application step after the first application step and after a surgical procedure, applying a second electrical stimulation with the handheld stimulation device to the targeted tissue region (¶¶ [0047]-[0098], specifically ¶ [0064]-[0067], [0094] recite identifying onset current levels during or after a procedure is being performed on the patient, wherein the onset current levels are identified by applying the electrical stimulus); 
during the application of the second electrical stimulation, identifying if there is the occurrence of the predefined neural response caused by the second electrical stimulation (¶¶ [0047]-[0098], specifically ¶ [0064]-[0067], [0094] recite identifying changes to onset current levels during or after a procedure is being performed on the patient);
modifying, in response to identifying if there is the occurrence of the predefined neural response caused by the second electrical stimulation, an adjustable feature on the handheld device to alter a parameter of the second electrical stimulation to a post-surgical threshold stimulation level to achieve the predefined neural response (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098] recite incrementally increasing current intensity levels in a step-by-step process until a threshold for triggering an EMG signal is detected; see ¶ [0094] with regards to the changes being identified during or after a procedure being performed on the patient);
recording the threshold stimulation level (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098] recite recording amplitudes of current required elicit EMG response); and 
recording the post-surgery threshold stimulation level (¶¶ [0047]-[0098], specifically ¶ [0070]-[0098] recite recording amplitudes of current required elicit EMG response)
wherein the handheld stimulation device comprises an operative element configured to deliver the second electrical stimulation (¶ [0070] discloses an electrode 21 on probe 20 for providing a stimulus pulse), a return electrode (¶ [0070] discloses a patient return electrode 30) 
Although Kelleher discloses an electronic visual indicator (Figs. 7, 8A, 8B and ¶¶ [0064]-[0065]), Kelleher is silent regarding whether the handheld stimulation device comprises the electronic visual indicator and determines whether a specified stimulation intensity of the post-surgical threshold stimulation level completes an electrical flow path going to the operative 
In a related system for tissue stimulation and evaluation, Gu discloses an electronic visual indicator (Fig. 11 and Col. 12, line 45 to Col. 13, line 42 discloses an output device 70 comprising a pair of light emitting diodes) and determining whether a specified stimulation intensity of the post-surgical threshold stimulation level completes an electrical flow path going to the operative element and the targeted tissue region (Col. 12, line 45 to Col. 13, line 42 discloses determination of whether an output signal I2, U2 is at a specified stimulation intensity in relation to Vth1 and Vth2; see Col. 10, lines 45-50 and Fig. 1 with regards to the relationship between the signal I2, the stimulating voltage, and acupoint) and operates the electronic visual indicator to provide, in response to the post-surgical threshold stimulation level completing the electrical flow path meeting the specified stimulation intensity, a first visual indication for confirming delivery of the post-surgical threshold stimulation level to the targeted tissue region and back through the return electrode (Col. 12, line 45 to Col. 13 line 42 discloses lighting both LED 710A and LED 710B in response to the comparison of Vth1<U2<Vth2, wherein lighting both LEDs 710A, 710B in is a first visual indication in relation to detecting a signal in a “normal range”) and provide, in response to the post-surgical threshold (Col. 12, line 45 to Col. 13, line 42 discloses lighting LED 710B in response to the comparison of U2<Vth1, which indicates an inadequate signal in relationship to Vth1, wherein lighting only LED 710B is a second visual indication). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the system of Kelleher to incorporate an output device 70 and the comparator circuit as taught by Gu. The motivation would have been to qualitatively display the detection results and thereby reduce costs (Col. 13, lines 32-43 of Gu) and/or improve the usability of the stimulation device. 
The above combination is silent with regards to whether the handheld stimulation device comprises the electronic visual indicator. 
In a related system for providing electrical stimulus to tissue, Lathrop discloses an electronic visual indicator being provided on a handheld stimulation device (Figs. 1-3 and Col. 4, lines 14-33 discloses lights 40, 41 mounted on a housing 12 of an electrical stimulation apparatus, wherein the combination of lights 40, 41 and its associated circuitry functions as an electronic visual indicator for informing the user as to the operational status of the stimulator apparatus). It would have been obvious for one of ordinary skill in the art at the time of invention to have modified the above combination of Kelleher and Gu, based on the teachings of Lathrop, to incorporate that the handheld probe includes the electronic visual indicator. The motivation would have been to provide a more convenient location for the user to see when the device is functioning properly. 
With regards to claim 32, Kelleher further teaches the steps of: comparing the post-surgery threshold stimulation level to the threshold stimulation level; and grading the surgical procedure (¶¶ [0047]-[0098], specifically ¶ [0058]: the examiner notes that determining if the procedure compressed or damaged a nerve through comparison of the threshold meets the BRI of grading a procedure).  
With regards to claim 33, Kelleher further teaches that the predefined neural response comprises a muscle contraction (¶¶ [0047]-[0098], specifically ¶ [0049]).  
With regards to claim 34, Kelleher teaches that the amplitude of the first electrical stimulation is different than the amplitude of the second electrical stimulation (¶¶ [0047]-[0098], specifically ¶ [0065] discloses the onset of the current level increasing for a nerve which may have been impacted by a procedure, thereby indicating a second electrical stimulation with a different amplitude from that of the first electrical stimulation). {8354105:4 }  
With regards to claim 35, Kelleher further teaches that a pulse duration of the first electrical stimulation is different than a pulse duration of the second electrical stimulation (¶¶ [0047]-[0098], specifically ¶¶ [0057], [0096]: the stimulation with different lengths results in different pulse durations).
With regards to claim 36, the above combination is silent with regards to whether the handheld stimulation device comprises: a housing extending along a housing longitudinal axis between a housing proximal end and a housing distal end; electrical stimulation generation circuitry at least partially contained within the housing; the operative element extending from the housing proximal end, the operative element comprising an electrode operatively coupled to the electrical stimulation generation circuitry; and a power supply at least partially disposed within 
In a related system for providing electrical stimulus to tissue, Lathrop discloses a handheld stimulation device (Figs. 1-3) comprising: a housing extending along a housing longitudinal axis between a housing proximal end and a housing distal end (Fig. 1 discloses housing 12 with a distal end at retainer 42 and a proximal end where electrodes 16, 17 extend from); electrical stimulation generation circuitry at least partially contained within the housing (Fig. 3 and Col. 5, lines 1-36 disclose electrical circuit 52 within the electrical stimulator apparatus 10); the operative element extending from the housing proximal end (Figs. 1-3 disclose electrodes 16, 17 extending from the housing at the proximal end), the operative element comprising an electrode operatively coupled to the electrical stimulation generation circuitry (Fig. 3 discloses electrodes 16, 17 being operatively coupled to an electrical circuit 52); and a power supply at least partially disposed within the housing (Fig. 3 and Col. 5, lines 1-36 disclose a battery 50 within the electrical stimulator apparatus 10), the power supply being electrically coupled to the electrical stimulation generation circuitry (Fig. 3 discloses battery 50 being electrically coupled to electrical circuit 52). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the handheld stimulation probe of the above combination to incorporate the housing, circuitry, and battery of Lathrop. The motivation would have been to provide a handheld electrical stimulation apparatus that is configured to be easily carried, easily concealed during use, and/or simple to operate (Col. 4, lines 50-55 of Lathrop).
The above combination fails to teach that the electronic visual indicator is operatively coupled to the stimulation circuitry. 
 (Fig. 11 and Col. 12, line 45 to Col. 13, line 42 disclose comparators and output device 70 being a part of the signal processing circuit 60; Fig. 1 discloses signal processing circuit 60 being operatively coupled to a stimulating signal generating circuit 40). It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the above combination to incorporate that the visual indicator is coupled to the stimulation circuitry as taught by Gu in order to monitor and indicate the measures of the nerve detection system. 
With regards to claim 38, the above combination teaches or suggests a step of observing a third visual indication provided by the visual indicator, the third visual indicator being indicative of electrical power supplied to the stimulation circuitry by the power supply (Col. 12, line 45 to Col. 13, line 42 of Gu discloses lighting LED 710A in response to the comparison of U2<Vth2, wherein such a comparison indicates that U2 is being received and electrical power running through the system, wherein lighting only LED 710A is a third visual indication). 
With regards to claim 39, the above combination is silent with regards to whether the first visual indication is an illumination of a first color and the third visual indication is an illumination of a second color, the second color being different from the first color. 
In a related system for providing electrical stimulation, Lathrop discloses a first visual indication in response to proper electrical flow being an illumination of a first color (Col. 4, lines 14-33 disclose a light 40 providing a visual indication of proper electrical flow to electrodes, wherein light 40 is green), and another visual indication in response to electrical power being provided to stimulation circuitry by a power supply an illumination in a second color, the second (Col. 4, lines 14-33 disclose a light 41 providing a visual indication of a low battery condition where electrical energy is supplied to the electrodes, wherein light 41 is red). It would have been obvious for one of ordinary skill in the art at the time of invention to have substituted the first visual indication and third visual indication of the above combination with the green and red visual indications of Lathrop. Because both the visual indicators of Lathrop and Gu are capable of providing indications of electrical flow, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
With regards to claim 40, the above combination teaches or suggests that the visual indicator is an illumination device that is radially visible from 360 degrees around the longitudinal axis of the handle (Fig. 1 of Lathrop depicts the lights 40, 41 being radially visible from 360 degrees around the longitudinal axis of the handle). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claims 1 and 31, Gu discloses an electronic visual indicator (Fig. 11 and Col. 12, line 45 to Col. 13, line 42 discloses an output device 70 comprising a pair of light emitting diodes) and determining whether a specified stimulation intensity of the post-surgical threshold stimulation level completes an electrical flow path going to the operative element and the targeted tissue region (Col. 12, line 45 to Col. 13, line 42 discloses determination of whether an output signal I2, U2 is at a specified stimulation intensity in relation to Vth1 and Vth2; see 
	The dependent claims are not allowable because the arguments above regarding independent claims 1 and 31 are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791